Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141381                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 141381
                                                                   COA: 290833
                                                                   Wayne CC: 08-013567-FH
  LAMAR EVANS,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, in conformity with the mandate of the Supreme Court of the
  United States, the judgment and opinion of this Court dated March 26, 2012 (reported at
  491 Mich 1) and the judgment of the Court of Appeals entered May 13, 2010 are
  VACATED. The judgment of the Circuit Court for the County of Wayne is AFFIRMED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2013                       _________________________________________
           t0402                                                              Clerk